Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form10-Q of Florida Public Utilities Company (the "Company") for the period ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Form10-Q"), we, John T. English, Chief Executive Officer and George M. Bachman, Chief Financial Officer of the Company, certify, to the best of our knowledge, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form10-Q fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ John T. English John T. English Chief Executive Officer August 13, 2007 /s/ George M. Bachman George M. Bachman Chief Financial Officer August 13, 2007
